     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 1 of 31 Page ID #:1




 1
     Michael R. Lozeau (State Bar No. 142893)
     E-mail: michael@lozeaudrury.com
 2   Rebecca L. Davis (State Bar No. 271662)
 3   E-mail: rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 4   1939 Harrison St., Suite 150
 5   Oakland, CA 94612
     Tel: (510) 836-4200
 6
     Fax: (510) 836-4205
 7
     [Additional Counsel on following page]
 8
 9   Attorneys for Plaintiff
10   ENVIRONMENTAL DEFENSE CENTER

11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13                                                       2:21-cv-1714
      ENVIRONMENTAL DEFENSE                     Case No. ________________________
14    CENTER, a California nonprofit
      corporation,
15
                                                COMPLAINT FOR DECLARATORY
16                Plaintiff,                    AND INJUNCTIVE RELIEF AND
17
                                                CIVIL PENALTIES
            vs.
18
19    CITY OF LOMPOC, a California            (Federal Water Pollution Control Act,
      municipality,                           33 U.S.C. §§ 1251 to 1387)
20
21                Defendant.
22
23
24
25
26
27
28

     COMPLAINT                                1
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 2 of 31 Page ID #:2




 1
     Linda J. Krop (State Bar No. 118773)
     E-mail: lkrop@ environmentaldefensecenter.org
 2   Margaret M. Hall (State Bar No. 293699)
 3   E-mail: mhall@environmentaldefensecenter.org
     Tara C. Messing (State Bar No. 307670)
 4   E-mail: tmessing@environmentaldefensecenter.org
 5   ENVIRONMENTAL DEFENSE CENTER
     906 Garden Street
 6
     Santa Barbara, CA 93101
 7   Tel: (805) 963-1622
 8
     Attorneys for Plaintiff
 9   ENVIRONMENTAL DEFENSE CENTER
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT                              2
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 3 of 31 Page ID #:3




 1         ENVIRONMENTAL DEFENSE CENTER (“EDC” or “Plaintiff”), a California
 2
     nonprofit corporation, brings this action to enforce the Federal Water Pollution
 3
     Control Act, 33 U.S.C. § 1251, et seq. (the “Clean Water Act” or “the Act”) and its
 4
 5   implementing regulations against the CITY OF LOMPOC (“City” or “Defendant”)

 6   regarding ongoing violations caused by the City’s municipal wastewater collection,
 7   treatment, and disposal facility’s (“Facility”) failure to comply with the terms and
 8
     conditions of its National Pollution Discharge Elimination System (“NPDES”) Permit.
 9
     The Facility has and continues to discharge water contaminated with toxic pollutants,
10
11   dissolved solids, and other pollutants into San Miguelito Creek and the Santa Ynez
12   River at levels exceeding numeric effluent and receiving water limitations. The City’s
13   discharges have and continue to cause harm to the waters downstream of the Facility,
14
     including ecologically sensitive areas that include essential habitat for dozens of fish
15
     and bird species. In addition to the City’s violations of numeric standards, the City has
16
17   committed procedural violations by failing to develop, implement, and enforce a
18   pretreatment program that complies with the Clean Water Act. The City’s violations
19
     of these substantive and procedural requirements of the Clean Water Act and the
20
     City’s NPDES Permit are ongoing and continuous. Accordingly, Plaintiff, by and
21
     through its counsel, hereby alleges as follows:
22
23   I.    JURISDICTION AND VENUE
24         1.     This is a civil suit brought under the citizen suit enforcement provisions
25
     of the Clean Water Act. This Court has subject matter jurisdiction over the parties and
26
     the subject matter of this action pursuant to Section 505(a)(1)(A) of the Act, 33 U.S.C.
27
28
     § 1365(a)(1)(A), and 28 U.S.C. § 1331 (an action arising under the laws of the United

     COMPLAINT                                   3
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 4 of 31 Page ID #:4




 1   States). The relief requested is authorized pursuant to 28 U.S.C. §§ 2201-02 (power to
 2
     issue declaratory relief in case of actual controversy and further necessary relief based
 3
     on such a declaration); 33 U.S.C. §§ 1319(b), 1365(a) (injunctive relief); and 33
 4
 5   U.S.C. §§ 1319(d), 1365(a) (civil penalties).

 6         2.     On September 11, 2020, Plaintiff provided notice of Defendant’s
 7   violations of the Act, and of Plaintiff’s intention to file suit against Defendant, to the
 8
     Administrator of the United States Environmental Protection Agency (“EPA”); the
 9
     Administrator of EPA Region IX; the Executive Director of the State Water
10
11   Resources Control Board (“State Board”); the Executive Officer of the California
12   Regional Water Quality Control Board, Central Coast Region (“Regional Board”);
13   and to Defendant, as required by the Act, 33 U.S.C. § 1365(b)(1)(A). A true and
14
     correct copy of EDC’s notice letter is attached as Exhibit A, and is incorporated by
15
     reference.
16
17         3.     More than sixty days have passed since notice was served on Defendant
18   and the State and federal agencies. Plaintiff is informed and believes, and thereupon
19
     alleges, that neither the EPA nor the State of California has commenced or is
20
     diligently prosecuting a court action to redress the violations alleged in this complaint.
21
     On September 2, 2020, the EPA entered into an Administrative Order on Consent
22
23   (“AOC”) with the City regarding the Facility’s ongoing violations of the Clean Water
24   Act, however the AOC does not address all of the claims raised in this action.
25
     Moreover, the AOC does not assess any civil penalties against the City. Therefore,
26
     this action’s claim for civil penalties is not barred by any prior administrative penalty
27
28
     under Section 309(g) of the Act, 33 U.S.C. § 1319(g).

     COMPLAINT                                    4
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 5 of 31 Page ID #:5




 1          4.     Venue is proper in the Central District of California pursuant to Section
 2
     505(c)(1) of the Act, 33 U.S.C. § 1365(c)(1), because the source of the violations is
 3
     located within this judicial district.
 4
 5   II.    INTRODUCTION

 6          5.     This complaint seeks relief from Defendant’s discharges of polluted
 7   water from the City of Lompoc Regional Wastewater Reclamation Plant located at
 8
     1801 West Central Avenue in Lompoc, California (“Facility”). The Facility is a
 9
     publicly owned treatment works (“POTW”) facility, owned and operated by the City.
10
11   These discharges, effluent and receiving water violations, related monitoring and
12   reporting omissions, and the City’s failure to develop, implement, and enforce an
13   adequate pretreatment program are violations of the Act and NPDES Permit No.
14
     CA0048127, Waste Discharge Requirements for the City of Lompoc Regional
15
     Wastewater Reclamation Plant, Order No. R3-2011-0211 (“NPDES Permit”).
16
17   Defendant’s violations of these substantive and procedural requirements of the
18   NPDES Permit and the Act are ongoing and continuous.
19
            6.     The City has repeatedly discharged effluent resulting in chronic toxicity
20
     in excess of the numeric limitations set forth in the NPDES Permit. Likewise, the City
21
     has failed in its obligation to conduct proper follow-up monitoring, to determine the
22
23   root cause behind the violations, and remedy the same.
24          7.     In addition, the City has repeatedly discharged levels of sodium, chloride,
25
     and total dissolved solids (“TDS”) in excess of the NPDES Permit’s numeric effluent
26
     and receiving water limitations and remains likely to continue doing so in the future.
27
28
            8.     The City of Lompoc has also failed to develop, implement, and enforce a

     COMPLAINT                                   5
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 6 of 31 Page ID #:6




 1   pretreatment program that complies with the Clean Water Act.
 2
            9.    Waters downstream of the Facility are ecologically sensitive areas and
 3
     are essential habitat for dozens of fish and bird species, including the endangered
 4
 5   Southern California steelhead and threatened Western snowy plover, as well as

 6   macro-invertebrate and invertebrate species. Effluent water contaminated with toxic
 7   pollutants, dissolved solids, and other pollutants harms the special aesthetic and
 8
     recreational significance that San Miguelito Creek and the Santa Ynez River have for
 9
     people in the surrounding communities. Non-contact recreation and aesthetic
10
11   opportunities, such as wildlife observation, are also impaired by polluted discharges
12   into San Miguelito Creek and the Santa Ynez River.
13   III.   PARTIES
14
            10.   Plaintiff ENVIRONMENTAL DEFENSE CENTER is a 501(c)(3)
15
     nonprofit public benefit corporation organized under the laws of the State of California
16
17   with its main office in Santa Barbara, California. Founded in 1977, EDC has more than
18   2,000 members, and works primarily in Ventura, Santa Barbara, and San Luis Obispo
19
     Counties. EDC and its members are deeply concerned with protecting the
20
     environment in and around their communities, including San Miguelito Creek and the
21
     Santa Ynez River. To further these goals, EDC protects and enhances the local
22
23   environment through education, advocacy, and legal action. Specifically, EDC
24   focuses on clean water, open space and wildlife, and climate and energy.
25
            11.   EDC has members living near San Miguelito Creek and the Santa Ynez
26
     River in Santa Barbara County, and who regularly use and enjoy these waters and
27
28
     surrounding areas for recreational, scientific, and academic activities, including but

     COMPLAINT                                   6
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 7 of 31 Page ID #:7




 1   not limited to hiking, kayaking, boating, fishing, bird watching, wildlife viewing,
 2
     and/or engaging in scientific study.
 3
           12.    Members of EDC use and enjoy the waters into which Defendant has
 4
 5   caused, is causing, and will continue to cause pollutants to be discharged. Defendant’s

 6   discharges of pollutants threaten or impair each of the uses described above, or
 7   contribute to such threats and impairments. Thus, the interests of EDC’s members have
 8
     been, are being, and will continue to be adversely affected by Defendant’s failure to
 9
     comply with the Clean Water Act and the NPDES Permit. The relief sought herein will
10
11   redress the harms to Plaintiff caused by Defendant’s activities.
12         13.    EDC brings this action on behalf of its members. EDC’s interest in
13   reducing Defendant’s discharges of pollutants into San Miguelito Creek and the Santa
14
     Ynez River, and requiring Defendant to comply with the requirements of the NPDES
15
     Permit, are germane to its purposes. Litigation of the claims asserted, and relief
16
17   requested, in this Complaint does not require the participation in this lawsuit of
18   individual members of EDC.
19
           14.    Continuing commission of the acts and omissions alleged above will
20
     irreparably harm Plaintiff and one or more of its members, for which harm they have no
21
     plain, speedy, or adequate remedy at law.
22
23         15.    EDC is a “citizen” as defined in 33 U.S.C. § 1365(g) and a “person” as
24   defined in 33 U.S.C. § 1362(5).
25
           16.    Defendant CITY OF LOMPOC is a political subdivision of the State of
26
     California, a “municipality” as defined in 33 U.S.C. § 1362(4), and a “person” as
27
28
     defined in 33 U.S.C. § 1362(5). Defendant owns and or operates the Facility.

     COMPLAINT                                   7
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 8 of 31 Page ID #:8




 1   IV.   STATUTORY BACKGROUND
 2
           Clean Water Act
 3
           17.    Congress passed the Clean Water Act in 1972 to “restore and maintain
 4
 5   the chemical, physical, and biological integrity of the nation’s waters.” 33 U.S.C. §

 6   1251(a). In the Act, Congress identified the national goal of eliminating “the
 7   discharge of pollutants into navigable waters” by 1985. 33 U.S.C. § 1251(a)(1). In
 8
     furtherance of this goal, the Act provides a comprehensive approach for the regulation
 9
     of pollution discharges into the waters of the United States.
10
11         18.    Section 301(a) of the Act, 33 U.S.C. § 1311(a), prohibits the discharge of
12   any pollutant into waters of the United States, unless such discharge is in compliance
13   with various enumerated sections of the Act. Among other things, Section 301(a)
14
     prohibits discharges not authorized by, or in violation of, the terms of a NPDES
15
     permit issued pursuant to Section 402 of the Act, 33 U.S.C. § 1342.
16
17         19.    The EPA promulgated regulations for the Section 402 NPDES permit
18   program defining waters of the United States. See 40 C.F.R. § 122.2. The EPA
19
     interprets waters of the United States to include not only traditionally navigable
20
     waters but also other waters, including waters tributary to navigable waters, wetlands
21
     adjacent to navigable waters, and other waters including intermittent streams that
22
23   could affect interstate commerce. See 40 C.F.R. § 120.2.
24         20.    Section 402(p) of the Act establishes the NPDES program and authorizes
25
     the EPA and authorized states to issue permits governing the discharge of pollutants
26
     from point sources into waters of the United States. 33 U.S.C. § 1342(p).
27
28
           21.    Pursuant to Section 402 of the Act, 33 U.S.C. § 1342, the Administrator

     COMPLAINT                                   8
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 9 of 31 Page ID #:9




 1   of the U.S. EPA has authorized California’s State Board and nine Regional Boards to
 2
     issue NPDES permits in California.
 3
           22.   Pursuant to Section 307(b)(1) of the Act, the EPA promulgated
 4
 5   regulations entitled “General Pretreatment Regulations for Existing and New Sources

 6   of Pollution” (“Pretreatment Regulations”) that establish pretreatment standards for
 7   the introduction of pollutants into a POTW for pollutants determined not to be
 8
     susceptible to treatment by POTWs or that would interfere with the operation of
 9
     POTWs. See 40 C.F.R. § 403.
10
11         23.   Pursuant to Section 307(c) of the Act, the Pretreatment Regulations shall
12   prevent the discharge of any pollutants into a POTW that may interfere with, pass
13   through, or otherwise be incompatible with the POTW. 33 U.S.C. § 1317(c).
14
           24.   Section 307(d) of the Act prohibits any owner or operator of any source
15
     from introducing pollutants into a POTW in violation of any effluent standard or
16
17   prohibition or pretreatment standard promulgated under Section 307 of the Act.
18         25.   The Pretreatment Regulations also prohibit the introduction of pollutants
19
     into POTWs that create fire hazard, are corrosive, will cause obstruction, in any way
20
     interfere with the POTW, or will cause a worker health and safety concern. See 40
21
     C.F.R. § 403.5(b).
22
23         26.   The Pretreatment Regulations require each POTW with a total design
24   flow greater than 5 million gallons per day (“mgd”) and receiving from Industrial
25
     Users pollutants that pass through or interfere with the operation of the POTW or are
26
     otherwise subject to Pretreatment Standards to establish a POTW Pretreatment
27
28
     Program. See 40 C.F.R. § 403.8.

     COMPLAINT                                  9
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 10 of 31 Page ID #:10




 1          27.    The Pretreatment Regulations require that each POTW developing a
 2
      POTW Pretreatment Program pursuant to 40 C.F.R. § 403.8 develop and enforce
 3
      specific limits to implement the prohibitions listed in 40 C.F.R. § 403.5. A POTW
 4
 5    with an approved Pretreatment Program must continue to develop these limits as

 6    necessary and must effectively enforce the limits. 40 C.F.R. § 403.5(c)
 7          28.    Section 505(a)(1) and Section 505(f) of the Act provide for citizen
 8
      enforcement actions against any “person,” including individuals, corporations,
 9
      partnerships, or municipalities, for violations of NPDES permit requirements. 33
10
11    U.S.C. §§ 1365(a)(1) and (f), 1362(5). The Act defines “citizen” as a “person or
12    persons having an interest which is or may be adversely affected.” 33 U.S.C. §
13    1365(g). An action for injunctive relief under the Act is authorized by 33 U.S.C. §
14
      1365(a). Violators of the Act are also subject to an assessment of civil penalties of up
15
      to $56,460 per day for violations occurring after November 2, 2015, pursuant to
16
17    Sections 309(d) and 505 of the Act, 33 U.S.C. §§ 1319(d), 1365. See also 40 C.F.R.
18    §§ 19.1 - 19.4.
19
            The NPDES Permit
20
            29.    The Regional Board issued a NPDES Permit to the City on December 1,
21
      2011, with an effective date of January 13, 2012. While the NPDES Permit expired
22
23    on January 13, 2017, its terms remain in effect because, upon information and belief,
24    the City submitted a timely and complete application for a new NPDES permit but a
25
      new NPDES permit has not yet taken effect. 40 C.F.R. § 122.6(d); 23 C.C.R. §
26
      2235.4.
27
28
            30.    The NPDES Permit authorizes the City to discharge pollutants from the

      COMPLAINT                                  10
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 11 of 31 Page ID #:11




 1    Facility to San Miguelito Creek and the Santa Ynez River subject to certain terms and
 2
      conditions.
 3
             31.    Section IV and Table 6 of the NPDES Permit establish Effluent
 4
 5    Limitations applicable to the City’s discharges from Discharge Point No. 001, and

 6    require effluent to be monitored and reported pursuant to the Monitoring and
 7    Reporting Program (“MRP”) in Attachment E of the NPDES Permit. NPDES Permit,
 8
      Section IV and Section VI.B. The Permit provides that a “[d]ischarger shall be
 9
      deemed out of compliance with effluent limitations if the concentration of the
10
11    reportable pollutant in the monitoring sample is greater than the effluent limitation
12    and greater than or equal to the reported Minimum Level (ML).” NPDES Permit,
13    Section VII.A. For Chronic Toxicity, the NPDES Permit contains an effluent
14
      limitation of 1.0 TUc (Maximum Daily). Id.
15
             32.    The NPDES Permit includes a MRP that requires that “when the chronic
16
17    toxicity effluent limitation of 1 TUc is exceeded during regular toxicity monitoring,
18    and the testing meets all test acceptability criteria, the Discharger shall initiate
19
      accelerated monitoring to confirm the effluent toxicity.” NPDES Permit, Attachment
20
      E, p. E-8. Specifically, it states “[t]he Discharger shall implement an accelerated
21
      monitoring frequency consisting of performing three toxicity tests in a six-week
22
23    period following the first failed test results.” Id.
24           33.    Section VI.C.2.a of the NPDES Permit requires that when “chronic
25
      toxicity is detected in the effluent above the effluent limitations, if the discharge is
26
      continuing, the Discharger shall resample immediately, retest, and report the results to
27
28
      the Executive Officer, who will determine whether to initiate an enforcement action,

      COMPLAINT                                     11
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 12 of 31 Page ID #:12




 1    require a Toxicity Reduction Evaluation (TRE) in accordance with the Discharger’s
 2
      TRE Workplan, or implement other measures.” The NPDES Permit requires that
 3
      “Results of an initial failed test and results of subsequent monitoring shall be reported
 4
 5    to the Executive Officer as soon as possible following receipt of monitoring results.”

 6    Id. Section VI.C.2.a of the NPDES Permit states that “[t]he Discharger shall maintain
 7    a TRE Workplan, which describes steps that the Discharger intends to follow in the
 8
      event that a toxicity effluent limitation established by this Order is exceeded in the
 9
      discharge. The workplan shall be prepared in accordance with current technical
10
11    guidance and reference material, including EPA/600/2-88/062.” Id. If a TRE is
12    required, “[t]he TRE shall include all reasonable steps to identify the source of
13    toxicity.” Id. Once the source of toxicity is identified, “[t]he Discharger shall take all
14
      reasonable steps to reduce toxicity to the required level.” Id.
15
            34.    The NPDES also contains Receiving Water Limitations, which are based
16
17    on water quality objectives contained in the “Water Quality Control Plan for the
18    Central Coastal Basin,” generally referred to as the Basin Plan (“Basin Plan”). See
19
      https://www.waterboards.ca.gov/centralcoast/publications_forms/publications/basin_p
20
      lan/. The NPDES Permit prohibits the City from causing or contributing to a violation
21
      of the Receiving Water Limitations identified in Section V.A of the NPDES Permit.
22
23    The NPDES Permit contains a receiving water limit of 100 mg/L (Annual Mean) for
24    sodium, 100 mg/L (Annual Mean) for chloride, and 1,000 mg/L (Annual Mean) for
25
      TDS. NPDES Permit, Section V.A.25, Table 25.
26
            35.    The City is required to monitor water quality both upstream and
27
28
      downstream of the Facility’s discharge point. The NPDES Permit requires the City to

      COMPLAINT                                   12
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 13 of 31 Page ID #:13




 1    establish monitoring location RSW-001, located upstream of Discharge Point No.
 2
      001, at V Street and Central Avenue. NPDES Permit, Attachment E, p. E-3. The
 3
      NPDES Permit also requires the City to establish monitoring location RSW-002
 4
 5    approximately 20 yards downstream from Discharge Point No. 001. Id.

 6          36.     Section VI.C.b of the NPDES Permit lists the requirements for the
 7    Pretreatment Program. It provides that “the Discharger shall be responsible for the
 8
      performance of all pretreatment requirements contained in 40 C.F.R. 403. . . shall
 9
      continue to implement and enforce its approved POTW Pretreatment Program . . .
10
11    [which] is hereby made an enforceable condition of this permit. . . The Discharger
12    shall enforce all requirements promulgated under Sections 307(b), 307(c), 307(d), and
13    402(b) of the CWA. The Discharger shall cause industrial users subject to Federal
14
      Categorical Standards to achieve compliance no later than the date specified in those
15
      requirements or, in the case of a new industrial user, upon commencement of the
16
17    discharge.”
18          37.     Under the NPDES Permit, the City must “perform the pretreatment
19
      functions as required in 40 CFR 403.” NPDES Permit Section VI.C.5.b. This includes,
20
      but is not limited to, the requirement to: “i) [i]mplement the necessary authorities as
21
      provided in 40 CFR 403.8(f)(1); ii) [e]nforce the pretreatment requirements under 40
22
23    CFR 403.5 and 403.6; iii) implement the programmatic functions as provided in 40
24    CFR 403.8(f)(2); and iv) [p]rovide the requisite funding and personnel to implement
25
      the pretreatment program as provided in 40 CFR 403.8(f)(3).” NPDES Permit, Section
26
      VI.C.b.
27
28
            38.     The NPDES Permit requires that the City “at all times properly operate

      COMPLAINT                                  13
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 14 of 31 Page ID #:14




 1    and maintain all facilities and systems of treatment and control (and related
 2
      appurtenances) which are installed or used by the Discharger to achieve compliance
 3
      with the conditions of this Order.” NPDES Permit, Attachment D Section I.D.
 4
 5    V.    STATEMENT OF FACTS

 6          39.    Defendant owns and operates the Facility, which is a municipal
 7    wastewater collection, treatment, and disposal facility that discharges tertiary treated
 8
      wastewater in Lompoc, California.
 9
            40.    Defendant has owned and operated the Facility since prior to February
10
11    24, 2016.
12          41.    The Facility provides service to approximately 53,050 municipal and
13    industrial users from the City of Lompoc, Vandenberg Air Force Base (“VAFB”), and
14
      Vandenberg Village Community Services District (“VVCSD”). The wastewater
15
      generated from the service area is approximately ninety percent domestic and ten
16
17    percent from commercial, light industrial, and military sources. NPDES Permit,
18    Attachment F, F-4.
19
            42.    The Facility’s design average dry weather flow capacity is 5.5 million
20
      gallons per day.
21
            43.    The Facility’s wastewater handling and treatment system includes
22
23    mechanical bar screens, an aerated grit tank, two parallel oxidation ditches, three
24    secondary clarifiers, tertiary filters, and UV disinfection. Sludge handling includes
25
      two dissolved air flotation thickeners, aerobic sludge digesters, two sludge lagoons,
26
      drying beds, and offsite disposal. The Facility also maintains an emergency retention
27
28
      basin for use during events of disinfection maintenance, spills, and other emergency

      COMPLAINT                                  14
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 15 of 31 Page ID #:15




 1    situations.
 2
            44.     Treated wastewater from the Facility is discharged from an outfall
 3
      designated “Discharge Point No. 001.” Plaintiff is informed and believes, and
 4
 5    thereupon alleges, that during dry weather or times of low flow, wastewater
 6    discharged from Discharge Point No. 001 discharges into San Miguelito Creek, a
 7
      tributary of the Santa Ynez River, approximately 400 yards upstream of the
 8
      confluence with the River. Plaintiff is informed and believes, and thereupon alleges,
 9
      that during times of high flow, wastewater discharged from Discharge Point No. 001
10
11    discharges directly into the Santa Ynez River, which continues for approximately 7.5
12    miles to the Pacific Ocean. The Facility’s receiving waters include areas of the San
13
      Miguelito Creek and Santa Ynez river impacted by the discharges (collectively,
14
      “Facility Receiving Waters”).
15
            45.     Plaintiff is informed and believes, and thereupon alleges, that the Facility
16
17    discharges directly to the Santa Ynez River during high flows, when the River
18    overflows its banks to combine with San Miguelito Creek.
19
            46.     The City monitors pollution levels in the Facility’s effluent at Monitoring
20
      Location EFF-001. Discharge Point No. 001 and Monitoring Location EFF-001 are
21
      the same location.
22
23          47.     San Miguelito Creek and the Santa Ynez River are waters of the United
24    States.
25
            48.     On September 2, 2020, the EPA entered into an AOC with the City
26
      regarding the Facility’s ongoing violations of the Clean Water Act, though it does not
27
28
      cover all legal claims included in this Complaint. Moreover, the AOC does not assess

      COMPLAINT                                   15
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 16 of 31 Page ID #:16




 1    any civil penalties against the City.
 2
            Violations of Effluent Limits
 3
            49.    The Facility has detected chronic toxicity levels exceeding the Effluent
 4
 5    Limitation of 1.0 TUc for EFF-001 established by the NPDES Permit in nearly every

 6    sample taken by the City since at least February 24, 2016. Discharges measured at
 7    Monitoring Location EFF-001 caused chronic toxicity in excess of the NPDES
 8
      Permit’s maximum daily effluent limitations for chronic toxicity of 1 TUc on the
 9
      following dates: December 7, 2020; October 13, 2020; October 7, 2020; February 12,
10
11    2020; January 13, 2020; November 13, 2019; October 16, 2019; September 11, 2019;
12    July 17, 2019; June 5, 2019; April 17, 2019; February 20, 2019; January 16, 2019;
13    October 17, 2018; July 31, 2018; July 19, 2018; May 16, 2018; April 11, 2018; March
14
      16, 2018; January 30, 2018; December 13, 2017; October 11, 2017; July 26, 2017;
15
      May 31, 2017; April 19, 2017; March 15, 2017; January 18, 2017; November 16,
16
17    2016; October 12, 2016; September 14, 2016; August 24, 2016; July 19, 2016; May
18    31, 2016; May 4, 2016; March 2, 2016.
19
            50.    Plaintiff is informed and believes, and thereupon alleges, that the City’s
20
      exceedances of the chronic toxicity effluent standard have resulted in actual harm to
21
      the environment surrounding the outfall by producing detrimental physiological
22
23    responses in aquatic life.
24          51.    Plaintiff is informed and believes, and thereupon alleges, that violations
25
      have suppressed algal growth, caused algal population reduction, and reduced
26
      dissolved oxygen production over a continuous period of at least five years, thereby
27
28
      harming the ecological integrity of the receiving waters below the discharge point and

      COMPLAINT                                  16
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 17 of 31 Page ID #:17




 1    impairing their beneficial use.
 2
            52.    Plaintiff is informed and believes, and thereupon alleges, that on each of
 3
      the following dates, the chronic toxicity effluent exceeded 1 TUc and triggered
 4
 5    accelerated monitoring. The City did not perform three additional toxicity tests in a

 6    six-week period for the following dates of violation of the chronic toxicity effluent
 7    limitation: December 7, 2020; October 13, 2020; October 7, 2020; February 12, 2020;
 8
      January 13, 2020; November 13, 2019; October 16, 2019; September 11, 2019; July
 9
      17, 2019; June 5, 2019; April 17, 2019; February 20, 2019; January 16, 2019; October
10
11    17, 2018; July 31, 2018; July 19, 2018; May 16, 2018; April 11, 2018; March 14,
12    2018; January 30, 2018; December 13, 2017; October 11, 2017; August 31, 2017; July
13    26, 2017; May 31, 2017; April 19, 2017; March 15, 2017; January 18, 2017;
14
      November 16, 2016; October 12, 2016; July 19, 2016; May 31, 2016; May 4, 2016;
15
      March 2, 2016.
16
17          Violations of Receiving Water Limitations
18          53.    Plaintiff is informed and believes, and thereupon alleges, that on every
19
      day that there was no flow upstream of the Facility on San Miguelito Creek at RSW-
20
      001, during years where the average annual levels of these pollutants at EFF-001
21
      and/or RSW-002 exceeded the NPDES Permit’s receiving water limits, the City
22
23    violated the Receiving Water Effluent Limitations for sodium, chloride, and TDS.
24          54.    Table 1, below, lists time periods during which the United States
25
      Geological Survey measured no flow at its flow gauge labeled “USGS 11133000
26
      SANTA YNEZ R A NARROWS NR LOMPOC CA” located just upstream of
27
28
      Lompoc at the Santa Ynez River Narrows. Plaintiff is informed and believes, and

      COMPLAINT                                  17
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 18 of 31 Page ID #:18




 1    thereupon alleges, that flows within San Miguelito Creek at RSW-001 also did not
 2
      occur on at least these dates:
 3
                        Table 1: Dates of No Flow Upstream of Facility.
 4
                            January 1 – January 27, 2021
 5                          June 27 – December 31, 2020
 6                          January 1 – March 9, 2020
                            January 29 – December 31, 2019
 7                          January 1 – January 5, 2019
 8                          October 9 – December 31, 2018
                            May 28 – August 19, 2018
 9
                            June 26 – September 2, 2017
10                          January 1 – January 19, 2017
11                          September 20 – December 31, 2016
                            February 24 – July 31, 2016
12
             55.   Plaintiff is informed and believes, and thereupon alleges, that to the
13
14    extent there were additional dates on which no flow occurred in San Miguelito Creek
15    at RSW-001, the City violated the NPDES Permit’s receiving water limitation for
16
      chloride, sodium, and TDS on each of those days as well, for periods during which
17
      annual averages at EFF-001 exceeded the receiving water limits applicable at RSW-
18
19
      002.

20           56.   Plaintiff is informed and believes, and thereupon alleges, that for each
21    year from 2016 through the date of this Complaint, the average annual effluent
22
      concentration of sodium discharged from the Plant at EFF-001 exceeded the numeric
23
      receiving water limitation of 100 mg/l annual mean. The average annual effluent
24
25    concentration measured at EFF-001 and reported by the City are set forth in Table 2

26    below.
27
28

      COMPLAINT                                  18
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 19 of 31 Page ID #:19




 1
          Table 2: Annual Mean Concentrations of Sodium at EFF-001 in Excess of
                                 Receiving Water Limitation.
 2         12 month avg as of 10/7/2020        185 mg/L
 3         12 month avg as of 7/8/2020         177 mg/L
           12 month avg as of 4/1/2020         188 mg/L
 4
           12 month avg as of 1/15/2020        194 mg/L
 5         12 month avg as of 7/9/2019         210 mg/L
 6
           12 month avg as of 4/17/2019        208 mg/L
           12 month avg as of 3/31/2019        206 mg/L
 7         12 month avg as of 12/31/2018       204.5 mg/L
 8         12 month avg as of 1/29/2018        194 mg/L
           12 month avg as of 7/26/2018        202 mg/L
 9
           12 month avg as of 10/10 2017       206 mg/L
10         12 month avg as of 07/18/2017       202 mg/L
11         12 month avg as of 04/19/2017       217 mg/L
           12 month avg as of 01/11/2017       198 mg/L
12         12 month avg as of 12/31/2016       234 mg/L
13         12 month avg as of 07/12/2016       242 mg/L
           12 month avg as of 06/30/2016       240 mg/L
14
           12 month avg as of 03/31/2016       239 mg/L
15
            57.    Plaintiff is informed and believes, and thereupon alleges, that the
16
      Facility’s effluent discharge caused exceedances of the sodium receiving water
17
18    limitation on each of the 1,138 days in the periods set forth in Table 1 where the
19    Facility’s effluent was not diluted or mixed with any creek flows. Plaintiff is further
20
      informed and believes, and thereupon alleges that the Facility’s effluent discharge
21
      caused or contributed to violations of the sodium receiving water limitation at RSW-
22
23
      002 on each and every period during which sodium was detected upstream of the

24    Facility at RSW-001 below the receiving water limitation of 100 mg/L, but where
25    sodium was measured above 100 mg/L downstream of the Facility at RSW-002.
26
            58.    Plaintiff is informed and believes, and thereupon alleges, that the
27
      Facility’s effluent discharge caused or contributed to violations of the sodium
28

      COMPLAINT                                  19
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 20 of 31 Page ID #:20




 1    receiving water limitation at RSW-002 on each and every day during periods where
 2
      the Facility’s annual average sodium levels measured at EFF-001 exceeded 100 mg/L
 3
      on each day where the Facility’s effluent dominated the flow rate at RWS-002,
 4
 5    including every day that the effluent flow from EFF-001 exceeded creek flows at

 6    RSW-001.
 7          59.   Plaintiff is informed and believes, and thereupon alleges, that for each
 8
      year from 2016 through the end of 2020, the average annual effluent concentration of
 9
      chloride discharged from the Plant at EFF-001 exceeded the numeric receiving water
10
11    limitation of 100 mg/l annual mean. The average annual effluent concentrations
12    measured at EFF-001 and reported by the City are set forth in Table 3 below.
13
14       Table 3: Annual Mean Concentrations of Chloride at EFF-001 in Excess of
15
                                Receiving Water Limitation.
           12 month avg as of 10/23/2020          186 mg/L
16         12 month avg as of 7/24/2020           183 mg/L
17         12 month avg as of 4/17/2020           184 mg/L
           12 month avg as of 1/24/2020           188 mg/L
18
           12 month avg as of 10/16/2019          185 mg/L
19         12 month avg as of 7/9/2019            192 mg/L
20         12 month avg as of 4/29/2019           192 mg/L
           12 month avg as of 3/31/2019           195 mg/L
21         12 month avg as of 12/31/2018          194 mg/L
22         12 month avg as of 7/23/2018           201 mg/L
           12 month avg as of 1/10/2018           180 mg/L
23
           12 month avg as of 10/16/2017          188 mg/L
24         12 month avg as of 7/20/2017           191 mg/L
25         12 month avg as of 4/19/2017           201 mg/L
           12 month avg as of 1/23/2017           183 mg/L
26         12 month avg as of 12/31/2016          222 mg/L
27         12 month avg as of 7/21/2016           223 mg/L
           12 month avg as of 6/30/2016           230 mg/L
28

      COMPLAINT                                 20
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 21 of 31 Page ID #:21




 1          12 month avg as of 3/31/2016                230 mg/L

 2          60.    Plaintiff is informed and believes, and thereupon alleges, that the
 3    Facility’s effluent discharge caused exceedances of the chloride receiving water
 4
      limitation on each of the 1,138 days in the periods set forth in Table 1 where the
 5
      Facility’s effluent was not diluted or mixed with any creek flows. Plaintiff is further
 6
 7
      informed and believes, and thereupon alleges that, the Facility’s effluent discharge

 8    caused or contributed to violations of the chloride receiving water limitation at RSW-
 9    002 on each and every period during which chloride was detected upstream of the
10
      Facility at RSW-001 below the receiving water limitation of 100 mg/L, but where
11
      chloride was measured above 100 mg/L downstream of the Facility at RSW-002.
12
13          61.    Plaintiff is informed and believes, and thereupon alleges, that the

14    Facility’s effluent discharge caused or contributed to violations of the chloride
15    receiving water limitation at RSW-002 on each and every day during periods where
16
      the Facility’s annual average chloride levels measured at EFF-001 exceeded 100 mg/L
17
      on each day where the City’s effluent dominated the flow rate at RWS-002, including
18
19    every day that the effluent flow from EFF-001 exceeded creek flows at RSW-001.
20          62.    Plaintiff is informed and believes, and thereupon alleges that, for each
21    year from 2016 through the end of 2017, the average annual effluent concentration of
22
      TDS discharged from the Facility at EFF-001 exceeded the numeric receiving water
23
      limitation of 100 mg/l annual mean. The average annual effluent concentration
24
25    measured at EFF-001 are set forth in Table 4 below.
          Table 4: Annual Mean Concentrations of TDS at EFF-001 in Excess of
26
                                Receiving Water Limitation.
27       12-month average as of 7/20/2017               1019 mg/L
28       12-month average as of 04/19/2017              1051 mg/L

      COMPLAINT                                  21
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 22 of 31 Page ID #:22




 1        12-month average as of 01/18/2017                1004 mg/L
          12-month average as of 12/31/2016                1073 mg/L
 2        12-month average as of 07/20/2016                1073 mg/L
 3        12-month average as of 06/30/2016                1078 mg/L
          12-month average as of 03/31/2016                1070 mg/L
 4
 5
            63.    Plaintiff is informed and believes, and thereupon alleges, that the

 6    Facility’s effluent discharge caused exceedances of the TDS receiving water
 7    limitation on each of the 1,138 days in the periods set forth in Table 1 where the
 8
      Facility’s effluent was not diluted or mixed with any creek flows. Plaintiff is further
 9
      informed and believes, and thereupon alleges that the Facility’s effluent discharge
10
11    caused or contributed to violations of the TDS receiving water limitation at RSW-002

12    on each and every period during which TDS was detected upstream of the Facility at
13    RSW-001 below the receiving water limitation of 1,000 mg/L, but where TDS was
14
      measured above 1,000 mg/L downstream of the Facility at RSW-002.
15
            64.    Plaintiff is informed and believes, and thereupon alleges, that the
16
17    Facility’s effluent discharge caused or contributed to violations of the TDS receiving
18    water limitation at RSW-002 on each and every day during periods where the
19    Facility’s annual average TDS levels measured at EFF-001 exceeded 1,000 mg/L on
20
      each day where the Facility’s effluent dominated the flow rate at RWS-002, including
21
      every day that the effluent flow from EFF-001 exceeded creek flows at RSW-001.
22
23          65.    Plaintiff is informed and believes, and thereupon alleges, that the City’s
24    violations of the Effluent and Receiving Water Limitations of the NPDES Permit are
25
      ongoing.
26
            66.    Information available to Plaintiff indicates that as a result of these
27
28
      practices, every day, effluent containing excessive pollutants is being discharged from

      COMPLAINT                                   22
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 23 of 31 Page ID #:23




 1    the Facility into San Miguelito Creek and the Santa Ynez River.
 2
            Pretreatment Violations
 3
            67.    The City’s “Sewer System Ordinance of the City of Lompoc” (“Sewer
 4
 5    Use Ordinance” or “SUO”) applies “to the discharge of all wastes to the City’s

 6    sewerage system, and shall provide for regulation of wastewater discharge in
 7    accordance with 40 CFR Part 403.2., Objectives of General Pretreatment
 8
      Regulations.” Lompoc Municipal Code Section 13.16.020.
 9
            68.    Plaintiff is informed and believes, and thereupon alleges, that the City’s
10
11    Sewer Use Ordinance – the City’s Pretreatment Program – does not comply with all
12    pretreatment requirements contained in 40 CFR 403.
13          69.    Plaintiff is informed and believes, and thereupon alleges, that since at
14
      least February 24, 2016, the City failed to perform all pretreatment requirements
15
      provided in 40 CFR 403 and failed to develop, implement, and enforce its approved
16
17    Pretreatment Program in compliance with the Clean Water Act.
18          70.    Plaintiff is informed and believes, and thereupon alleges, that since at
19
      least February 24, 2016, the City’s Sewer Use Ordinance has violated the following
20
      Pretreatment Regulations:
21
            A.     40 C.F.R. § 403.8(f)(1)(i): The SUO does not provide the City with
22
23    authority to deny or condition new or increased contributions to the City’s POTW.
24          B.     40 C.F.R. § 403.5(b)(1) and 40 C.F.R. § 403.8(f)(1)(ii): The SUO does
25
      not include all specific prohibitions in 40 CFR § 403.5(b).
26
            C.     40 C.F.R. § 403.8(f)(1)(vi)(A): The SUO and Enforcement Response
27
28
      Plan (“ERP”) contain conflicting penalty amounts.

      COMPLAINT                                  23
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 24 of 31 Page ID #:24




 1          D.     40 C.F.R. § 403.8(f)(5): The SUO does not provide the City the legal
 2
      authority to enforce its ERP.
 3
            E.     40 C.F.R. § 403.8(f)(3): The City has failed to provide sufficient funding
 4
 5    and personnel to implement an effective pretreatment program.

 6          F.     40 C.F.R. § 403.12(c): The SUO does not require industrial users (“IUs”)
 7    to submit compliance scheduled progress reports.
 8
            G.     40 C.F.R. § 403.12(h): The SUO does not require non-categorical
 9
      significant industrial users (“SIUs”) to submit periodic reports.
10
11          H.     40 C.F.R. § 403.12(e): The SUO does not require categorical IUs to
12    submit periodic reports.
13          I.     40 C.F.R. § 403.8(g)(2): The SUO does not require IUs to notify the City
14
      of a violation nor does it require the IU to resample following a violation.
15
            J.     40 C.F.R. § 403.12(g)(6): The SUO does not require IUs to submit all
16
17    monitoring data.
18          K.     40 C.F.R. § 403.12(g)(3): The SUO does not require samples to be
19
      representative of the discharge.
20
            L.     40 C.F.R. § 403.12(l)(1): The SUO does not require IUs to certify that
21
      the data submitted to the City is accurate with a signature from an authorized
22
23    representative.
24          M.     40 C.F.R. § 403.8(f)(2)(vi): The SUO does not require IUs to notify the
25
      city of changes affecting the potential for slug discharge, and the City has not
26
      evaluated the need for SIUs to develop slug discharge control plans.
27
28
            N.     40 C.F.R. § 403.8(f)(1)(iii)(B)(6): The SUO does not provide legal

      COMPLAINT                                   24
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 25 of 31 Page ID #:25




 1    authority to include slug discharge control plan requirements in SIU permits.
 2
            O.     40 C.F.R. § 403.12(o)(1) and 40 C.F.R. § 403.12(o)(2): The SUO does
 3
      not require IUs to retain records for at least three years.
 4
 5          P.     40 C.F.R. § 403.12(f): The SUO does not require SIUs to immediately

 6    notify the City of potential problems, including slug loads.
 7          Q.     40 C.F.R. § 403.5(a), (b), and (c): The SUO does not establish local
 8
      limits for Biochemical Oxygen Demand and total suspended solids (“TSS”).
 9
            R.     40 C.F.R. § 403.8(f)(2)(iv); 40 C.F.R. § 403.12; 40 C.F.R. § 403.8(g):
10
11    The City is accepting required reports that do not contain wet-ink signatures, and the
12    City is not authorized to accept electronic submissions.
13          S.     40 C.F.R. § 403.3(m): The SUO does not define the term “new source.”
14
            T.     40 C.F.R. § 403.3(e): The SUO does not define the term “best
15
      management practices (BMPs).”
16
17          U.     40 C.F.R. § 403.8(f)(2)(viii): The SUO does not define the term
18    “significant non-compliance” in a manner that meets minimum federal requirements.
19
            V.     40 C.F.R. § 403.8(f)(2)(vi): The SUO does not define the term “slug
20
      load” in a manner that meets minimum federal requirements.
21
      VI.   CLAIMS FOR RELIEF
22
23                                 FIRST CAUSE OF ACTION
24                               Violation of Effluent Limitations
25
            (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
26
27          71.    Plaintiff re-alleges and incorporates all of the preceding paragraphs as if

28

      COMPLAINT                                    25
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 26 of 31 Page ID #:26




 1    fully set forth herein.
 2
            72.    Plaintiff is informed and believes, and thereupon alleges, that since at least
 3
      February 24, 2016, the City has discharged and continues to discharge pollutants into
 4
 5    San Miguelito Creek and the Santa Ynez River in excess of the NPDES Permit’s

 6    effluent limitations for chronic toxicity.
 7          73.    Plaintiff is informed and believes, and thereupon alleges, that the City has
 8
      violated the NPDES Permit’s chronic toxicity effluent limitations at least 35 times since
 9
      February 24, 2016.
10
11           74.   Each day since February 24, 2016 that the City’s discharges of pollutants
12    exceeded levels authorized by the NPDES Permit is a separate and distinct violation
13    of the NPDES Permit’s effluent limitation and Section 301(a) of the Act, 33 U.S.C. §
14
      1311(a). The City’s violations are continuous and ongoing.
15
                                 SECOND CAUSE OF ACTION
16
17                               Failure to Comply with Toxicity
18                                   Monitoring Requirements
19
             (Violation of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
20
21
            75.    Plaintiff re-alleges and incorporates all of the preceding paragraphs as if

22    fully set forth herein.
23          76.    The NPDES Permit requires that when a chronic toxicity effluent
24
      limitation is exceeded during regular toxicity monitoring, the City must implement an
25
      accelerated monitoring frequency consisting of performing three toxicity tests in a six-
26
27    week period following the first failed test result. NPDES Permit, Attachment E,

28

      COMPLAINT                                    26
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 27 of 31 Page ID #:27




 1    Section V.D.
 2
            77.    Plaintiff is informed and believes, and thereupon alleges, that the City
 3
      has exceeded the chronic toxicity effluent limitation, requiring accelerated
 4
 5    monitoring, but that the City did not perform three additional toxicity tests in a six-

 6    week period following the first failed test in violation of Attachment E, Section V.D
 7    of the NPDES Permit.
 8
            78.    Each time since February 24, 2016, that the City was required to, but did
 9
      not, conduct three additional toxicity tests in a six-week period following a failed test
10
11    pursuant to Attachment E, Section V.D of the NPDES Permit is a separate and distinct
12    violation of the NPDES Permit and Section 301(a) of the Act, 33 U.S.C. § 1311(a).
13    These violations are ongoing and continuous.
14
                                     THIRD CAUSE OF ACTION
15
                                Violations of Receiving Water Limitations
16
17          (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
18
            79.    Plaintiff re-alleges and incorporates all of the preceding paragraphs as if
19
      fully set forth herein.
20
21
            80.    Receiving Water Limitation V.A.25 provides that the City’s wastewater

22    discharges shall not cause receiving water to exceed specified numeric water quality
23    objectives for TDS, chloride, and sodium of, respectively, 1,000 mg/L, 100 mg/L, and
24
      100 mg/L measured as an annual mean. Plaintiff is informed and believes, and
25
      thereupon alleges, that since at least February 24, 2016, Defendant has been
26
27    discharging polluted wastewater from the Facility in excess of the numeric water

28

      COMPLAINT                                    27
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 28 of 31 Page ID #:28




 1    quality objectives for TDS, chloride, and sodium in violation of Receiving Water
 2
      Limitation V.A.25 and Discharge Prohibition III.E of the NPDES Permit.
 3
            81.     Every day since at least February 24, 2016 that Defendant has discharged
 4
 5    and continues to discharge polluted wastewater from the Facility in violation of the

 6    NPDES Permit’s Receiving Water Limitations is a separate and distinct violation of
 7    Section 301(a) of the Act, 33 U.S.C. § 1311(a). These violations are ongoing and
 8
      continuous.
 9
                                 FOURTH CAUSE OF ACTION
10
11                         Failure to Develop, Implement, and Enforce
12                              an Adequate Pretreatment Program
13          (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
14
            82.     Plaintiff re-alleges and incorporates all of the preceding paragraphs as if
15
16    fully set forth herein.
17          83.     Section VI.C.5.b of the NPDES Permit requires the City to develop,
18
      implement, and enforce a Pretreatment Program that complies with all pretreatment
19
      requirements contained in 40 CFR § 403.
20
21
            84.     Defendant has failed to develop, implement, and enforce an adequate

22    Pretreatment Program for the Facility that complies with all pretreatment requirements
23    contained in 40 CFR 403 as described above in paragraphs 78.A-78.V.
24
            85.     Each day since February 24, 2016, that the City has failed to develop,
25
      implement, and enforce a Pretreatment Program that complies with 40 CFR § 403 is a
26
27    separate and distinct violation of the NPDES Permit and Section 301(a) of the Act, 33

28

      COMPLAINT                                   28
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 29 of 31 Page ID #:29




 1    U.S.C. § 1311(a). These violations are ongoing and continuous.
 2
      VII. RELIEF REQUESTED
 3
                Wherefore, Plaintiff respectfully requests that this Court grant the following
 4
 5    relief:

 6                    a. Declare Defendant to have violated and to be in violation of the Act
 7    and the NPDES Permit as alleged herein;
 8
                      b. Enjoin Defendant from further violating the substantive and procedural
 9
      requirements of the NPDES Permit;
10
11                    c. Order Defendant to comply with the NPDES Permit’s toxicity
12    monitoring requirements, including ordering supplemental monitoring to compensate
13    for past monitoring violations;
14
                      d. Order Defendant to develop, implement, and enforce a Pretreatment
15
      Program consistent with the NPDES Permit’s requirements;
16
17                    e. Order Defendant to provide Plaintiff with reports documenting the
18    quality and quantity of their discharges to waters of the United States and their efforts
19
      to comply with the Act and the Court’s orders;
20
                      f. Order Defendant to pay civil penalties of up to $55,800 per day for
21
      violations, pursuant to Sections 309(d) and 505(a) of the Act, 33 U.S.C. §§ 1319(d),
22
23    1365(a) and 40 C.F.R. §§ 19.1 - 19.4;
24                    g. Order Defendant to take appropriate actions to restore the quality of
25
      waters impaired or adversely affected by its activities;
26
                      h. Award Plaintiff’s costs (including reasonable investigative, attorney,
27
28
      witness, compliance oversight, and consultant fees) as authorized by the Act, 33 U.S.C.

      COMPLAINT                                      29
     Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 30 of 31 Page ID #:30




 1    § 1365(d); and,
 2
                     i. Award any such other and further relief as this Court may deem
 3
      appropriate.
 4
 5    Dated: February 24, 2021                Respectfully submitted,

 6
 7                                      By:   /s/Rebecca L. Davis
                                              Rebecca L. Davis
 8                                            LOZEAU DRURY LLP
 9                                            Attorneys for Environmental Defense Center
10
11
                                              ENVIRONMENTAL DEFENSE CENTER
12
13                                             /s/ Linda Krop (as authorized on 02/24/21)
                                                     Linda Krop
14
15                                             /s/ Tara Messing (as authorized on 02/24/21)
                                                     Tara Messing
16
17
18
19
20
21
22
23
24
25
26
27
28

      COMPLAINT                                  30
Case 2:21-cv-01714 Document 1 Filed 02/24/21 Page 31 of 31 Page ID #:31
